Citation Nr: 0413464	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-20 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than October 21, 
1999, for the grant of service connection and award of 
disability compensation benefits for a major depressive 
disorder.

2.  Entitlement to an effective date earlier than October 21, 
1999, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities.

3.  Entitlement to an effective date earlier than December 4, 
2001, for the grant of basic eligibility for Dependent's 
Educational Assistance under Title 38, United States Code, 
Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to December 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the RO that 
granted a claim of entitlement to service connection for a 
psychiatric disability diagnosed as a major depressive 
disorder and assigned a 70 percent evaluation, effective 
October 21, 1999.  The RO also granted a claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities (TDIU) with an effective date 
of October 21, 1999.  Moreover, the RO awarded basic 
eligibility for Dependent's Educational Assistance under 
Chapter 35 of Title 38 of the United States Code with an 
effective date of December 4, 2001.  The veteran was notified 
of these actions by a letter in May 2002.  (The issue of an 
earlier effective date for the grant of TDIU benefits and the 
effective date for basic eligibility for Dependent's 
Educational Assistance under Chapter 35 are the subject of a 
remand that follows the order below.)


FINDINGS OF FACT

1.  The veteran's first claim of service connection for a 
psychiatric disability claimed as depression was received by 
the RO on February 27, 1997.

2.  By a September 1997 rating action, the RO denied the 
veteran's claim of service connection for dysthymia, claimed 
as depression.  The veteran was notified of the RO's 
September 1997 decision, and of her appellate rights, by 
letter dated on November 4, 1997, but did not file an appeal 
within the time period allowed.

3.  A claim to reopen was not filed until October 21, 1999.


CONCLUSION OF LAW

The assignment of an effective date earlier than October 21, 
1999, for the grant of service connection and award of 
disability compensation benefits for a major depressive 
disorder is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date

The veteran contends that the effective date for the award of 
disability compensation benefits for psychiatric disability 
should be December 23, 1982--the day after her discharge from 
service.  Specifically, the veteran's argument is that her 
somatic complaints for which she had filed a claim in 1982 
have since been related to her diagnosed depressive disorder 
and, therefore, the effective date of such an award should 
relate back to the filing date of the original claim.

The veteran was discharged from active military service in 
December 1982.  VA received her initial claim for service 
connection for a psychiatric disability on February 27, 1997.  
By rating action of September 1997, the RO denied the claim.  
The veteran was notified of the denial by a letter dated on 
November 4, 1997.  She did not file an appeal of the denial 
within the one-year period allowed and, as a result, the 
denial became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103 (1997).

Thereafter, on August 5, 1998, the veteran filed an 
application to reopen a claim to reopen a previous denial of 
service connection for fatigue, joint pain, and muscle pain.  
She did not mention any interest in reopening a claim of 
service connection for a psychiatric disability.  VA 
outpatient treatment records were received on December 14, 
1998, which indicate that the veteran continued to receive 
treatment for fatigue, joint pain, and muscle pain.  
Thereafter, by rating action of January 1999, the RO denied 
claims of service connection for polyarthralgias and 
myalgias, and denied an application to reopen a previously 
denied claim of service connection for fatigue.

In a statement received on July 15, 1999, the veteran 
requested a hearing. In a statement received on August 10, 
1999, the veteran's representative canceled the hearing 
request.

Thereafter, on October 21, 1999, the veteran filed an 
application to reopen the previously denied claim of service 
connection for depression.  The veteran reported that her 
fatigue, bone and joint pain had previously been thought to 
be related to rheumatoid arthritis but now felt that such 
symptoms had been caused by depression.  According to the 
veteran, the depression had been caused by a traumatic event 
that she had suffered in service and it was only recently 
that she learned that such event had been traumatic.  This 
was so because, during July 1999, she witnessed the birth of 
her first grandchild and it was at the birth of her 
grandchild that she realized she had undergone a traumatic 
event in service, namely giving birth to a stillborn child.  

Thereafter, additional evidence was received, and, 
ultimately, by rating action in April 2002, the RO granted a 
claim of entitlement to service connection for a psychiatric 
disability diagnosed as major depressive disorder and 
assigned a 70 percent rating effective from October 21, 1999-
-the date of receipt of the reopened claim.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  

According to the pertinent regulation, when new and material 
evidence (other than service department records) is received 
after a final disallowance, the effective date of the grant 
of service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (2003).  The Board acknowledges 
the veteran's contention that an effective date in December 
1982 is appropriate for the grant of service connection and 
award of compensation benefits for a psychiatric disability.  
Significantly, however, the veteran's claim was previously 
denied by the RO in 1997 and the veteran failed to file an 
appeal within the time period allowed.  38 C.F.R. § 20.302.  
Therefore, in the absence of a timely filed appeal, and in 
accordance with VA regulations in effect at that time, the 
Board finds that the November 1997 denial became final.  
38 U.S.C.A. § 7105.  Consequently, the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 require that the 
effective date for the award of compensation on account of a 
reopened claim will be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application to reopen.  38 U.S.C.A. § 5110.  In other 
words, the earliest date that may be assigned for the award 
of compensation for psychiatric disability is the date of 
receipt of the reopened claim - October 21, 1999.  38 C.F.R. 
§ 3.400.

Since pertinent law and regulations state that, in such 
circumstances, when new and material evidence (other than 
service department records) is received after a final 
disallowance, the effective date of the grant of service 
connection will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later, see 38 C.F.R. 
§ 3.400(q)(1)(ii) (2003), the Board must conclude that an 
effective date earlier than the date assigned by the RO--
October 21, 1999--is not warranted.  

Consequently, by operation of 38 C.F.R. § 3.400(b)(2), the 
earliest effective date assignable based on the award of a 
grant of service connection and award of compensation for 
psychiatric disability diagnosed as a major depressive 
disorder can be no earlier than the date of receipt of the 
claim - October 21, 1999.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Given that the RO has already assigned the earliest 
date allowable by law, particularly in light of the prior 
final rating decision in 1997, the veteran's appeal must 
therefore be denied.

II.  Veterans Claims Assistance Act of 2000

In adjudicating the claim addressed above, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  In this case, 
the veteran's application is complete.  There is no 
outstanding information required, such as proof of service, 
type of benefit sought, or status of the veteran, to complete 
the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
(NOD) that raises a new issue, the provisions of 38 U.S.C. 
§ 7105(d) require VA to issue a statement of the case (SOC).  
Section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-2003.  

In this case, the RO provided the veteran with section 
5103(a) notice in its March 2001 letter when it informed the 
veteran of the changes pertaining to the VCAA and provided 
her information with respect to claims of service connection 
for post-traumatic stress disorder and/or depressive 
disorder.  The RO notified the veteran in April 2002 of the 
grant of service connection for a psychiatric disability.  
The veteran thereafter filed a NOD with the effective date 
assigned for the award of service connection.  In response to 
her NOD, the RO issued the veteran a SOC in May 2003, which 
addressed the entire development of her claim up to that 
point.  Given that section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue - entitlement to an 
effective date earlier than October 21, 1999, for the grant 
of service connection and award of disability compensation 
benefits for a major depressive disorder - the Board finds 
that VA has complied with the notice requirements contained 
in the implementing regulations with respect to the effective 
date issue regarding the grant of service connection for her 
psychiatric disability.  VAOPGCPREC 8-2003.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

VA offered the veteran an opportunity to request a hearing in 
order to provide testimony in support of her claim for an 
earlier effective date, but she did not request one.  
Additionally, there was no suggestion in the record that 
further evidentiary development was required to establish the 
effective date.  As noted above, there was a prior final 
rating decision and a clear indication of the date a claim to 
reopen was filed.  The veteran has not suggested that there 
was not.  Consequently, the Board is satisfied that no 
further assistance to the veteran is required, as the claim 
for an effective date earlier than October 21, 1999, has been 
fully developed to the extent required by law.  


ORDER

Entitlement to an effective date earlier than October 21, 
1999, for the grant of service connection and award of 
disability compensation benefits for a major depressive 
disorder is denied.


REMAND

Review of the claims file reveals that the veteran has not 
been advised in accordance with the notice provisions of the 
VCAA with respect to her claim for an effective date earlier 
than October 21, 1999, for the grant of TDIU benefits, or her 
claim for an effective date earlier than December 4, 2001, 
for the award of basic eligibility to Dependent's Educational 
Assistance under Chapter 35.  Curiously, as noted above, the 
General Counsel opinion addressing the requirement for VCAA 
notice appears to require that such notice be provided as to 
any issue newly raised in a NOD when a VCAA notice had not 
been previously provided as to the underlying (upstream) 
claim.  VAOPGCPREC 8-2003.  For instance, in cases like the 
veteran's, where service connection is awarded, and VCAA 
notice was previously provided on the service connection 
issue, VCAA notice is not required as to the effective date 
or rating questions (downstream issues) raised by a NOD with 
the award action.  However, in this case, the Board can find 
no VCAA notice as to a claim for TDIU or basic eligibility 
for Dependent's Educational Assistance.  This is 
understandable because the RO addressed these issues for the 
first time when it decided to award service connection for a 
major depressive disorder.  Nevertheless, VAOPGCPREC 8-2003 
does not appear to excuse the failure to provide the VCAA 
notice.  In other words, because no VCAA notice was 
previously provided as to the TDIU issue and basic 
eligibility for Dependent's Educational Assistance issue, a 
VCAA notice is now required as to the effective date 
questions.  VAOPGCPREC 8-2003.  

The VCAA regulations include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and of 
which information or evidence, if any, the appellant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 C.F.R. § 3.159 (2003); see also 
Quartuccio, 16 Vet. App. at 187 (2002).  

Decisions by the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim for an effective 
date earlier than October 21, 1999, for the grant of TDIU 
benefits, or the claim for an effective date earlier than 
December 4, 2001, for the award of basic eligibility for 
Dependent's Educational Assistance under Chapter 35, 
particularly the information or evidence required of the 
veteran and the evidence that VA will obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

Finally, the Board notes that a claim of service connection 
for a post-traumatic stress disorder (PTSD) was denied by the 
RO in August 2001.  Thereafter, statements that may be 
construed as notices of disagreement with the denial of 
service connection were submitted in August and September 
2001.  However, no statement of the case was issued.  In 
order to ensure that the veteran receives a statement of the 
case, this issue will also be remanded to the RO.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

These issues are accordingly REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of what 
is yet required of her to 
substantiate her claim for an 
effective date earlier than October 
21, 1999, for the grant of TDIU 
benefits, and the claim for an 
effective date earlier than December 
4, 2001, for the award of basic 
eligibility for Dependent's 
Educational Assistance under Chapter 
35, and of the information or 
evidence that VA will yet obtain 
with respect to her claims.  
38 C.F.R. § 3.159 (2003).  She 
should be specifically informed that 
she should submit any evidence in 
her possession that pertains to the 
claims on appeal.  Id.

2.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should re-
adjudicate the claims.  If any 
benefit sought is denied, a 
supplemental SOC (SSOC) should be 
issued.  The SSOC should contain, 
among other things, a summary of the 
evidence received since the SOC was 
issued in May 2003.  38 C.F.R. 
§ 19.31 (2003).  The veteran and her 
representative should be afforded an 
opportunity to respond.

3.  A SOC should be issued on the 
question of service connection for 
PTSD.  If, and only if, the veteran 
files a timely substantive appeal, 
this issue should be certified to 
the Board for review.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but she has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



